March 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          RIESON GABRIEL, Appellant

NO. 14-12-00349-CV                           V.

             ASSOCIATED CREDIT UNION OF TEXAS, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Associated
Credit Union of Texas, signed March 26, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Rieson Gabriel, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.